DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/2/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/2/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the amendments to the claims integrate the exception into a practical application such that the claim as a whole is more than a drafting effort designed to monopolize the exception, and also provide significantly more than the abstract idea.
Examiner respectfully disagrees. The claims are still wholly directed to the judicial exception and is not patent-eligible subject matter. The amended claims elements of offering an item for sale with a portion of the total value allocated to the service facilitating a purchase of the item and determining a reduced value based on a different of a total and target value are all commercial aspects, and are not related to any technology or computer functionality. The claims in their entirety are directed to the abstract 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 12/2/2021 with respect to the rejection under 35 U.S.C. 102 have been fully considered, but are not persuasive.
Notably, Applicant argues that Richard does not disclose adjusting the price for an item by reducing a portion allocated to a service provider, but teaches adding/removing services to a travel package.
Examiner respectfully disagrees. Richard discloses the negotiation (counteroffers) to various elements of the travel package, and thus, does disclose the adjustment of the travel package in its entirety by negotiating the prices of the various providers within the package. However, Richard does not disclose where the negotiated service is related to facilitating a purchase of the item offered for sale. The claims will be examined with new grounds of rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-7 are directed to a method, which is a process. Claims 8-14 are directed top a system, which is an apparatus. Claims 15-20 are directed to a machine-readable medium, which is an article of manufacture. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 8 as representative, claim 8 sets forth the following limitation reciting the abstract idea of negotiating price reductions to reach a target item price:
determining that a total value for an item listing is greater than a target value for the item listing, the item listing offering a first item for sale, the total value including a first portion of the total value that is allocated to an entity offering the first item for sale and a second portion of the total value that is allocated to a first service provider providing a first service related to facilitating a purchase of the first item offered for sale by the item listing;
determining a reduced value based on a difference between the total value and the target value;
transmitting a first query to the first service provider associated with the second portion of the total value, the first query requesting that the first service provider provide the first service for the reduced value; and 
in response to receiving an acknowledgment that the first the first service provider has agreed to provide the first service for the reduced value generating an updated total value for the item listing based on the reduced value, the updated total value being no greater than the target value and including the first portion allocated to the entity offering the first item, the first portion remaining unchanged in the updated total value.

The recited limitations above set forth the process for a querying a value reduction to meet a target price for an item listing. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 8 does recite additional elements, such as:
one or more computer processors;
one or more computer-readable mediums storing instructions that;
Taken individually and as a whole, claim 8 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The specification merely discloses generic computing equipment that is only used to be able to implement the abstract idea over the internet. Paragraphs [0114-0118] disclose mere general-purpose processors that simply execute code that is stored on a generic storage 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 8 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 8 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (transmitting a first query…, etc.), performing repetitive calculations (determining that a total calue for an item listing is greater than a target value…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 8 do not add anything further than when they are considered individually.
In view of the above, claim 8 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method) and independent claim 15 (computer-readable medium), the claims recite substantially similar limitations as set forth in claim 8. The additional elements of claims 1 and 15 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 8 (system). As such, claims 1 and 15 are rejected for at least similar rationale as discussed above.


Thus, dependent claims 2-7, 9-14, and 16-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Richard (US 20130041696 A1) in view of Cage (US 20130212011 A1).

Regarding Claim 1: Richard discloses a method comprising:
determining that a total value for an item listing is greater than a target value for the item listing, the item listing offering a first item for sale, the total value including a first portion of the total value that is allocated to an entity offering the first item for sale and a second portion of the total value that is allocated to a first service provider providing a first service related to the item listing; Richard discloses a master travel itinerary composed of multiple segment prices from various providers, such as various travel categories of transportation, lodging, meals, events, etc. (Richard: [0009]; [0056-0059]), and the customer determining that the total price is too high (Richard: [0114]; see also: [0020]; [0090]; [0093]).
determine a reduced value based on a different between the total value and the target value; Richard discloses the customer determining that the total price is too high and negotiating to reduce the value below the current total value (Richard: [0114]; see also: [0020]; [0090]; [0093]).
transmitting a first query to the first service provider associated with the second portion of the total value, the first query requesting that the first service provider provide the first service for the reduced value; Richard discloses the customer being able to provide a counteroffer for any of the given segment offers for the rejected price (Richard: [0114]; see also: [0020]).
in response to receiving an acknowledgement that the first service provider has agreed to provide the first service for the reduced value, generating an updated total value for the item listing based on the reduced value, the updated total value being no greater than the target value and including the first portion allocated to the entity offering the first item, the first portion remaining unchanged in the updated total value. Richard discloses including the counteroffer price in the revised master travel itinerary when the counteroffer is accepted (Richard: [0114]; see also: [0020]).

Richard does not explicitly teach a first service related to facilitating a purchase of the first item offered for sale; Notably however, Richard does disclose the negotiating/counteroffering of various segment offers (Richard: [0114]).
To that accord, Cage does teach a first service related to facilitating a purchase of the first item offered for sale; Cage teaches the supplier negotiating fees with a financial institution for transaction fees (Cage: [0056-0057]; see also: [0011]; [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the service being related to facilitating the purchase of the item to the invention of Richard. One of ordinary skill in the art would have been motivated to do so in order to lower the costs of processing electronic payments (Cage: [0005]).

Regarding Claim 2: Richard in view of Cage discloses the limitations of claim 1 above.
Richard further discloses a method comprising:
transmitting a second query to a second service provider associated with a second portion of the total value, the second service provider providing a second service related to the item listing, the second query requesting that the second service provider provide the second service for a second reduced value;
receiving an acknowledgment that the second service provider has agreed to provide the second service for the second reduced value, the updated total value being further generated based on the second reduced value.


Regarding Claim 3: Richard in view of Cage discloses the limitations of claim 1 above.
Richard further discloses wherein the first service includes one or more of: handling, shipping, marketplace management, and payment management. Examiner notes that Applicant recites one or more of in the claim. Richard discloses a delivery service of groceries as a possible segment of the master travel itinerary (Richard: [0093]).

Regarding Claim 4: Richard in view of Cage discloses the limitations of claim 1 above.
Richard further discloses wherein the total value for the item listing includes a second portion associated with an account that posted the item listing, the second portion remaining unchanged in the updated total value. Richard discloses where the customer can rejected and counteroffer any of the given segment offers, and the revised master itinerary included the accepted counteroffers (Richard: [0114]; see also: [0020]). It is inherent that any of the segment offers that are not provided a counteroffer would remain unchanged in the revised master itinerary.

Regarding Claim 6: Richard in view of Cage discloses the limitations of claim 1 above.
Richard further discloses wherein the target value is an offered value associated with a rejected offer for the item listing. Richard discloses rejected a price segment because the price is too high (Richard: [0114]; see also: [0020]). The target value in the example is $15/person as opposed to the offered $25/person, giving the customer an option to reject the price to counter at the lower price.

Regarding Claims 8 and 15: Claims 8 and 15 recite substantially similar limitations as claim 1. Therefore, claims 8 and 15 are rejected under the same rationale as claim 1 above.

Regarding Claims 9 and 16: Claims 9 and 16 recite substantially similar limitations as claim 2. Therefore, claims 9 and 16 are rejected under the same rationale as claim 2 above.

Regarding Claims 10 and 17: Claims 10 and 17 recite substantially similar limitations as claim 3. Therefore, claims 10 and 17 are rejected under the same rationale as claim 3 above.

Regarding Claims 11 and 18: Claims 11 and 18 recite substantially similar limitations as claim 4. Therefore, claims 11 and 18 are rejected under the same rationale as claim 3 above.

Regarding Claims 13 and 20: Claims 13 and 20 recite substantially similar limitations as claim 6. Therefore, claims 13 and 20 are rejected under the same rationale as claim 6 above.


Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Richard (US 20130041696 A1) and Cage (US 20130212011 A1), in view of Gupta (US 20090254454 A1).

Regarding Claim 5: The combination of Richard and Cage discloses the limitations of claim 1 above.
Richard does not explicitly teach transmitting a second query to a second service provider that provides the first service, the second query requesting that the second service provider provide the first service for a reduced value. 
Notably, however, Richard does disclose multiple service providers for each category of service and third party aggregators, such as Travelocity or Expedia, to provide offers from the multiple service providers (Richard: [0056-0060]).
transmitting a second query to a second service provider that provides the first service, the second query requesting that the second service provider provide the first service for a reduced value. Gupta teaches online shopping comparison websites to query for the lowest cost service [Gupta: [0071]; see also: [0002]; [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the querying of competitors for reduced value to the invention of the combination of Richard and Cage. One of ordinary skill in the art would have been motivated to do so in order to analyze and compare multiple preferred service providers (Gupta: [0005]).

Regarding Claim 7: The combination of Richard and Cage discloses the limitations of claim 1 above.
Richard does not explicitly teach wherein the target value is a competitor price for purchasing an item being offered by the item listing. 
Notably, however, Richard does disclose multiple service providers for each category of service and third party aggregators, such as Travelocity or Expedia, to provide offers from the multiple service providers (Richard: [0056-0060]).
To that accord, Gupta does teach wherein the target value is a competitor price for purchasing an item being offered by the item listing. Gupta teaches reducing the price until the price is equal or lower than the competitor’s price (Gupta: [0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the target value being a competitor price for an item to the invention of the combination of Richard and Cage. One of ordinary skill in the art would have been motivated to do so in order to allow a provider to compete with other provider prices (Gupta: [0071]).

Regarding Claims 12 and 19: Claims 12 and 19 recite substantially similar limitations as claim 5. Therefore, claims 12 and 19 are rejected under the same rationale as claim 5 above.
Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 7. Therefore, claim 14 is rejected under the same rationale as claim 7 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625